Citation Nr: 0429576	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to a disability evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


The veteran served on active duty from May 1991 to November 
1991 and from March 1992 to May 1992.

The Board of Veterans Appeals (Board) notes that the issue on 
appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development is needed with respect to the 
issue of entitlement to an increased evaluation for PTSD in 
view of the fact that more than three years have passed since 
the veteran was last afforded a VA psychiatric examination in 
December 2000.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In order to clinically resolve the issue on appeal the 
veteran should be afforded a VA special psychiatric 
examination in order to determine the current extent and 
degree of severity of PTSD correlated to the pertinent rating 
in effect.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Massey v. 
Brown, 7 Vet. App. 204 (1994).

During the appeal period, the veteran raised the issue of 
entitlement to a TDIU which is deemed to be "inextricably 
intertwined" with the issue of entitlement to an increased 
evaluation for PTSD.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Such new issue should be addressed prior to 
appellate consideration of the certified issue on appeal.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to her claims, the Board is 
remanding this case for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this regard, the veteran should be 
requested to submit any evidence showing 
entitlement to a TDIU.  Also, she should 
be requested to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of PTSD since 
approximately December 2000.

After obtaining any necessary 
authorization or medical releases, 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured should be 
obtained and associated with the 
veteran's claims file. Regardless of the 
veteran's response, all outstanding VA 
psychiatric treatment reports should be 
obtained.

If any of the relevant records sought are 
unobtainable, the veteran should be 
notified of such fact and of the efforts 
used to obtain those records, and 
describing any further action to be taken 
with respect to the claims. 

2.  The veteran should be provided with a 
VA Form 
21-8940, Veterans Application for 
Increased Compensation Based on 
Unemployability and requested to complete 
and return the form within a reasonable 
period.  

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran, or on a fee basis, if necessary, 
for the purpose of determining the nature 
and extent of severity of her service-
connected PTSD.  The entire claims 
folder, a copy of the current criteria 
for rating PTSD, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The psychiatric specialist must be 
requested to identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from service-connected PTSD and related 
psychiatric disability if found on 
examination.  The examiner must include a 
definition of the numerical GAF code 
assigned, solely as it relates to the 
veteran's occupational and social 
impairment attributed to service-
connected PTSD.

The examiner should also offer an opinion 
as to how each symptom or manifestation 
of the veteran's PTSD affects her social 
and industrial adaptability.  The 
examination findings must be correlated 
to the pertinent rating criteria with the 
examiner recording pertinent medical 
complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence of PTSD and the extent, of each 
of the factors provided in the rating 
criteria under Diagnostic Code 9411 for 
each of the rating levels of the criteria 
for rating PTSD.

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  Any 
opinions expressed by the examiner as to 
the severity of PTSD must be accompanied 
by a complete rationale.

4.  Thereafter, the claims file should be 
reviewed to ensure that all of the above 
requested development has been completed.  
In particular, the requested examination 
report(s) and required opinion(s) should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  Where the remand 
orders of the Board or the CAVC are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issues of 
entitlement to an increased rating for 
PTSD and entitlement to a TDIU should be 
adjudicated.  The RO should note 
consideration of 38 C.F.R. § 3.321(b)(1) 
(2003).  If entitlement to a TDIU is 
denied, the RO must notify the veteran of 
the need to file a notice of disagreement 
and substantive appeal with respect to 
such separate issue for appellate review.

If entitlement to an increased rating for PTSD is not 
granted, the veteran should be issued a supplemental 
statement of the case (SSOC) on such issue.

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until she is notified; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of her claims for an 
increased evaluation and TDIU.  38 C.F.R. § 3.655 (2003).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




